Citation Nr: 1225518	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to June 1965.   

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim for service connection for PTSD.

In April 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2011).  However, as the case must be remanded, the RO will have an opportunity to review that evidence.

While the RO construed the issue on appeal as service connection for PTSD, the record indicates that the Veteran has also been diagnosed with panic disorder with agoraphobia and dysthymia.  Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  A January 2000 rating decision that denied service connection for posttraumatic stress disorder (PTSD) on the basis that no new and material evidence was submitted, was not timely appealed.  

2.  Evidence added to the record since the final January 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying reopening of a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a psychiatric disability has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must provide claimants with certain notice and assistance in developing the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

For new and material evidence claims, VA must send a specific notice letter to the claimant that:  (1) notifies the claimant of the evidence and information necessary to reopen the claim; (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is favorable to the Veteran, no further action is required to comply with the duties to notify and assist the claimant.  

A December 1965 rating decision denied service connection for a nervous condition, finding that the Veteran had a personality disorder and a history of emotional problems prior to entry into service, as evidenced by visiting various psychiatrists during his teenage years.  A notice of disagreement was not filed, nor was new and material evidence received within one year showing a link between his current pulmonary disease and service.  Therefore, the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  

The Veteran filed a claim to reopen in January 1999 and the RO denied reopening the Veteran's claim in a rating decision dated in January 2000.  A notice of disagreement was not filed, nor was new and material evidence received within one year showing any link between his current acquired psychiatric disorder and service.  Therefore, the decision became final.  38 C.F.R. §§ 3.104, 3.156(b) (2011).

A claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  The Veteran filed this claim to reopen in March 2009.  New evidence is defined as existing evidence not previously submitted to the VA.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Veteran's current claim for service connection for PTSD is based on the same factual basis as the previously claimed nervous condition.  Therefore, new and material evidence is necessary to reopen the claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

For the purpose of determining whether new and material evidence has been received, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the January 2000 rating decision included the Veteran's service medical records.  A record from Station Hospital at El Toro dated in April and May 1965 showed a diagnosis of anxiety reaction and a discharge diagnosis of schizoid personality.  A report was sent to the Veteran's command recommending administrative discharge.  

During a November 1965 VA examination the Veteran revealed that he had emotional problems in the past and visited various psychiatrists at different times in his teenage years.  The diagnosis was schizoid personality.  

A private medical record dated in March 1974 indicated the Veteran suffered from psychophysiologic cardiovascular disorder manifested by frequent palpitation, syncope, and marked anxiety.  

The Veteran reported that he was stationed at El Toro and was on body detail after a plane crashed, killing all aboard.  

A September 1999 VA mental disorders examination found the Veteran received treatment for panic attacks.  He denied a history of mental health services prior to military service.  He reported that during service, he worked with other soldiers to load planes in preparation for the transport of some soldiers who were assigned to duty in Vietnam.  He further reported that he had a friendly relationship with many of the men and reported that they often socialized together.  He reported that after the plane crashed, they used the hangar as a morgue and he was on pick up detail and picked up bodies.  He described one of his duties was to put the bodies and body parts in body bags.  The diagnoses were panic disorder with agoraphobia, rule out PTSD, and dysthymia.

An October 1999 Vet Center letter indicated that the Veteran received treatment for PTSD related to his military service.  The Veteran's counselor indicated that he had PTSD symptomatologies related to his military history.  

The evidence submitted since the January 2000 rating decision includes a May 2007 statement from the Veteran indicating that his PTSD began after the plane crash in the spring of 1965.  He reported that he was assigned to help with the pickup and cleanup.  During a July 2008 Decision Review Officer (DRO) hearing, the Veteran testified that he was stationed at El Toro from 1964 until he was discharged.  He testified that part of his duties with the air wing unit was to load aircrafts.  He further testified that he picked up body parts, put them into body bags, and took them to the temporary morgue in the hangars.

VA medical records include a March 2011 mental health outpatient note.  The Veteran reported that he did not go to Vietnam but was involved in preparing the aircrafts to take soldiers to Vietnam.  He reported that he felt pressured to go to Vietnam and had a nervous breakdown and was hospitalized.  He reported that as soon as he was discharged, a plane crash killed several people he knew.  He further reported that he was involved in collecting the bodies of the soldiers from the fields.  The physician found that the Veteran's symptoms were suggestive of PTSD versus panic disorder with agoraphobia.  The physician further noted that the Veteran's history was suggestive of anxiety disorder.

During the April 2012 Board hearing, the Veteran testified that at the time of the plane crash, he was renewing his separation and volunteered to take part in the recovery.  He testified that he was not forced to go but almost everyone was involved in the recovery.  He further testified that after the crash, he did not take a plane back home.  He traded his plane ticket and took a bus home.  

The Board must presume the credibility of the new evidence for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's newly received statements are not cumulative and raise a reasonable possibility that his current psychiatric disability is related to symptoms that the Veteran reports started in service and continued thereafter.  It thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  The Board further finds that the VA physician's statement in March 2011 raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  

The Board finds that new and material evidence has been submitted.  The new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a psychiatric disability when considered with previous evidence of record, and when presumed credible for the purpose of determining whether to reopen.  The newly received evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  To that extent only, the appeal is allowed.





ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a psychiatric disability, the Board must review the issue de novo, based on the whole record.  The Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

The Veteran testified that he was renewing his separation at the time of the airplane crash and volunteered to take part in the recovery.  

The credibility of the Veteran's former wife's statement was presumed for the purpose of determining whether the case should be reopened.  Once the evidence was found to be new and material and the case is reopened, the presumption of credibility no longer applies.  Generally, where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat or to the fear of hostile military or terrorist action, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

At a September 1999 VA mental disorders examination, the examiner indicated that the Veteran's prior psychiatric evaluation contained a diagnosis of schizoid personality disorder.  The examiner noted that the Veteran's currently reported symptoms and behaviors did not support a diagnosis of schizoid personality disorder.  The diagnoses were panic disorder with agoraphobia, rule out PTSD, and dysthymia.  

A July 2007 report from the service department verified that a military plane took off at El Toro Marine Corps Air Station at 1:35 a.m. and crashed into Loma Ridge, killing all 84 persons aboard. 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing PTSD under DSM-IV condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f) (2011); 75 Fed. Reg. 41092 (July 15, 2010).  

Although the examiner indicated that the Veteran's currently reported symptoms and behaviors did not support a diagnosis of schizoid personality disorder, it is unclear as to whether the examiner found the reported stressor was insufficient to support the diagnoses of panic disorder with agoraphobia, rule out PTSD, and dysthymia, or did not consider the reported stressor because it was not corroborated at the time of the examination.  Additionally, the examiner did not reconcile the diagnosis with the other diagnoses of record.  Therefore, the Board finds another examination should be conducted.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate examination or notify the claimant why one cannot or will not be provided).

The Veteran indicated that he received treatment at Milwaukee County Behavior Health beginning in July 1965.  The Veteran should again be requested to provide any additional relevant medical records or sufficient information and authorization that would allow VA to seek those records on his behalf.  

Finally, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the administrative decision and the records upon which SSA relied in reaching its decision have been associated with the Veteran's claims file.  VA's duty to assist encompasses obtaining medical records that supported any SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 12, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

1.  Ask the Veteran to submit any outstanding private medical records, to include all records from Milwaukee County Behavior Health, beginning in July 1965.  In the alternative, the Veteran should provide sufficient information so the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for any records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record dating from April 12, 2012.  If no further treatment records exist, document the claims file accordingly.

3.  Request from the SSA complete copies of any determination on a claim for disability benefits from that agency.  All attempts to obtain the records should be documented in the claims file.  If the search for SSA records is negative, that should be noted and the Veteran must be informed in writing.

4.  After the above development has been completed, schedule the Veteran for a VA examination, with a psychologist or a psychiatrist, to determine the nature and etiology of any current psychiatric disorder.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's reported in-service stressor of participating in the collection of body parts following a plane crash.  Additionally, the examiner should consider the Veteran's post-service diagnoses of and treatment for PTSD, panic disorder with agoraphobia, and dysthymia.  Finally, the VA examiner should address the Veteran's statements regarding a continuity of symptomatology of psychiatric problems since service, and any other pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

(a)  Provide a full, multiaxial diagnosis pursuant to DSM-IV and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is deemed appropriate, the examiner should state whether it is at least as likely as not that the PTSD is due to the verified stressor. 

(c)  If a diagnosis of PTSD is deemed appropriate, the examiner should state whether the PTSD is due to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(d)  For each psychiatric disability other than PTSD, is it at least as likely as not (50 percent or greater probability) that the disability is due to any in-service event or occurrence or otherwise had its onset in service.  

(e)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability is the same as the schizoid personality disorder diagnosed in service and represents a change in diagnosis of the same mental disorder.   

5.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


